DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 18-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/10/2021.
Applicant’s election without traverse of claims 1-17 in the reply filed on 6/10/2021 is acknowledged.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Allowable Subject Matter
Claims 13, 15-17 is objected to as being dependent upon a rejected base claim, but would be allowable if the 101, 112 rejections are overcome and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 17 is currently indicated as allowable pending overcoming the 101 rejections due to the specific structural limitations recited e.g. “ a main circuit board disposed adjacent to the 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
optical element unit interpreted as a at least one light source and a photodiode as noted on page 18 of applicant’s filed specification
Display device: LCD, PED, OLED, MEMS display, electronic paper display as noted in page 12 of applicant’s filed specification
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 8 recites “when view from a direction orthogonal to the at least one transparent region”. This is indefinite as the examiner is unclear what the frame of reference is here. From which direction must it be orthogonal?
Claim 13 recites “…into a (1-a)th signal; a second processing unit configured to remove noise of the (1-a)th signal to generate a (1- b)th signal; and a third processing unit configured to generate the second signal by converting the (1-b)th signal into a digital signal.” This is indefinite as the examiner is unclear what (1-a)th , (1- b)th , are defined as and what these parameters are? 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention, considering all claim elements both individually and in combination as a whole, do not amount to significantly more than the judicial exception (i.e. law of nature, natural phenomenon, or an abstract idea).
Claim 1, 13, 14, 17 are a claim to a process, machine, manufacture, or composition of matter and therefore meets one of the categorical limitations of 35 U.S.C. 101. However, claims into a practical application. That is, there appears to be no tangible improvement in a technology, effect of a particular treatment or prophylaxis, a particular machine or manufacture that is integrated, or transformation/reduction of a particular article to a different state or thing as a result of this claimed subject matter. As a result, step 2A is satisfied and the second step, step 2B, must be considered.
With regard to step 2B, the claim does not appear to recite additional elements that amount to significantly more. The additional elements are “a housing”; “a biometric sensor module”; “a main circuit board…including at least one hole or groove”… “an optical element unit”…”an IC element”… “a first circuit board”…. “a second circuit board”, “a cover unit including at least one opening”…”a first processing unit”… “a second processing unit”…. “a third processing unit”…”a display device”. However, these elements are not “significantly more” 
Additionally, the ordered combination of elements do not add anything significantly more to the claimed subject matter. Specifically, the ordered combination of elements do not have any function that is not already supplied by each element individually. That is, the whole is not greater than the sum of its parts. 
In view of the above, independent claims 1, 13, 14, 17 fail to recite patent-eligible subject matter under 35 U.S.C. 101. Dependent claim(s) fail to cure the deficiencies of independent claims by merely reciting additional abstract ideas, additional limitations on abstract ideas already recited, and/or additional elements that do not amount to significantly more. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12, 14, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu (US 20160238439) in view of Han (US 20170045918) which claims priority to KR 1020150114966 (8/13/2015) further in view of Sakurai (US 20160095218)
Regarding claim 1, Chu discloses an electronic device (abstract, paragraph 0220) comprising: 
a housing (such as 91) (paragraph 0228); 
an optical element unit (any of 10, 11, 12, 5, 6) (paragraph 0229) configured to emit light (via 110, a light source such as one noted in paragraph 0238) toward a user's body, receive light reflected from the user's body, and convert the received light into a first signal (optical signal) (paragraph 0230, 0232, 0242); 
an IC element (20 and/or 142) (paragraph 0175, 0220) configured to convert the first signal (optical signal) provided from the optical element unit into a second signal (electrical signal) (paragraph 0246), and provide the second signal to a main circuit board (175) (paragraph 0205) disposed in the housing (paragraph 0175); 
wherein the housing includes at least one transparent region (153) (paragraph 0228) such that the light generated by the optical element unit is transmitted through the transparent region to an exterior of the housing (paragraph 0228, 0232).  

Therefore, it would have been obvious at the time of the invention to modify Chu’s use of a single circuit board by Han/Sakurai’s use of multiple of circuit boards for the purpose of reducing the footprint area of the resulting device package.
Regarding claim 2, Chu discloses wherein the first signal includes a measurement of a change in a flow rate of blood flowing in a blood vessel of the user (paragraph 0239).  
Regarding claim 3, Chu/Han are silent regarding wherein the first circuit board includes a first face facing the optical element unit and a second face facing the IC element, and wherein the first face is electrically connected to the optical element unit and the second face is electrically connected to the IC element.  Sakurai teaches a first PCB carrying electronic parts on 
Regarding claim 4, Chu discloses wherein the optical element unit includes: at least one light source (110)  configured to emit the light toward the user's body; and a photodiode  (120) configured to receive the light reflected from the user's body and convert the received light into the first signal (paragraph 0238).  
Regarding claim 5, Chu discloses wherein the emitted light has a wavelength in a range of about 450 nm to 600 nm (paragraph 0099, 0100, 0119).  
Regarding claim 6, Chu discloses further comprising: a cover unit (111, 121) (paragraph 0103, 0105, 0119) including: at least one second opening in which the at least one light source is mounted, such that the at least one light source is exposed toward the user's body; and at least one third opening in which the photodiode is mounted, such that the photodiode is exposed toward the user's body (paragraph 0208, 0211, 0217).  
Regarding claim 7, Chu discloses wherein the light emitted from the at least one light source is reflected by a blood flow of the user (paragraph 0239) and is received by the photodiode, and the cover unit includes a wall disposed between the second opening and the third opening to prevent optical interference between the at least one light source and the photodiode (paragraph 0208, 0211, 0217).  

Regarding claim 9, Chu/Han are silent regarding wherein the photodiode and the IC element are disposed to be opposite each other with the first circuit board being interposed therebetween, and an area of the photodiode is larger than an area of the IC element. Sakurai teaches a first PCB (60) carrying electronic parts on both sides (Fig 19), a second PCB (50) (Fig 19), and a main PCB (80) (19). The second PCB provides electrical connection between the first and main and that the first opening is in a central region of the second PCB and is having a thickness larger than the thickness of electronic component E2 (paragraph 0004 and generally paragraphs 0005-0015).  Therefore, it would have been obvious at the time of the invention to modify Chu/Han’s use of multiple stacked circuit boards by Sakurai’s use of multiple circuit boards which carry electrical parts on both sides for the purpose of reducing the footprint area of the resulting device package.
Regarding claim 10, Chu/Han is silent wherein an entire area of the second circuit board is disposed to substantially overlap an entire area of the first circuit board.  Sakurai teaches wherein an entire area of the second circuit board (50) is disposed to substantially overlap an entire area of the first circuit board (60) (Fig 19). Therefore, it would have been obvious at the time of the invention to modify Chu/Han’s use of multiple stacked circuit boards by Sakurai’s use of multiple circuit boards which carry electrical parts on both sides for the purpose of reducing the footprint area of the resulting device package..  
Regarding claim 11, Chu/Han is silent wherein the second circuit board is disposed between the first circuit board and the main circuit board, and provides electrical connection 
Regarding claim 12, Chu/Han discloses wherein the first opening is disposed in a central region of the second circuit board, and the first opening has a thickness that is larger than a thickness of the IC element.  Sakurai wherein the first opening is disposed in a central region of the second circuit board, and the first opening has a thickness that is larger than a thickness of the IC element.  Furthermore, stacking multiple circuit boards on top one another as seen in Sakurai is well known in the art. Sakurai shows a first PCB carrying electronic parts on both sides (60) (Fig 19), a second PCB (50) (Fig 19), and a main PCB (80) (19). The second PCB provides electrical connection between the first and main and that the first opening is in a central region of the second PCB and is having a thickness larger than the thickness of electronic component E2 (paragraph 0004 and generally paragraphs 0005-0015). Therefore, it would have been obvious at the time of the invention to modify Chu/Han’s use of a multiple circuit boards by Sakurai’s use of multiple of circuit boards for the purpose of reducing the footprint area of the resulting device package.
Regarding claim 14, Chu is silent wherein the main circuit board includes a control circuit configured to: output the second signal transmitted from the IC element as the user's heart rate signal by executing a predetermined algorithm, and display the signal on a display device.  Han teaches wherein the main circuit board includes a control circuit configured to: output the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASMEEN S WARSI whose telephone number is (571)272-9942.  The examiner can normally be reached on Monday-Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YASMEEN S WARSI/Examiner, Art Unit 3791